Order entered February 12, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01521-CV

   AETNA LIFE INSURANCE COMPANY AND AETNA HEALTH INC., Appellants

                                             V.

 KINDRED HOSPITALS LIMITED PARTNERSHIP D/B/A KINDREND HOSPITAL
HOUSTON MEDICAL CENTER; THC HOUSTON, INC. D/B/A KINDRED HOSPITAL,
                         ET AL., Appellees

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-13831

                                         ORDER
      Before the Court is appellees’ February 11, 2019 unopposed first motion for extension of

time to file their brief. We GRANT the motion and ORDER appellees’ brief due on or before

March 15, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE